Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Status of Amendment
Examiner acknowledges receipt of amendment to application 16/799,422 received July 5, 2022. Claims 2, 16-17 and 19 are canceled, claims 1, 3-15, 18 and 20 are amended, and claims 21-22 are newly added.
Response to Arguments
Drawings
Applicant’s arguments, see pages 8-14, filed July 5, 2022, with respect to the objection to the drawings have been fully considered and are persuasive.  The objection of the drawing has been withdrawn due to the claims now reciting reference numbers indicating the location of features within the drawings. 
Specification
Applicant’s arguments, see pages 2-7 and 14, filed July 5, 2022, with respect to the objection to the specification have been fully considered and are persuasive.  The objection of the specification has been withdrawn due to the claims now reciting reference numbers indicating the location of features within the drawings. 
Claim Objections
Applicant’s arguments, see pages 12, 14 and 15, filed July 5, 2022, with respect to the objection to the claims have been fully considered and are persuasive.  The objection of the claims has been withdrawn. 
Claim Rejections - 35 USC § 112
Applicant’s arguments, see pages 8-12 and 15, filed July 5, 2022, with respect to the rejection under 35 U.S.C. § 112 have been fully considered and are persuasive.  The rejection under 35 U.S.C. § 112 has been withdrawn due to the claims now reciting reference numbers indicating the location of features within the drawings. 
Double Patenting
Applicant’s arguments, see pages 8-12 and 15, filed July 5, 2022, with respect to the double patenting rejection have been fully considered and are persuasive.  The rejection of the claims due to double patenting has been withdrawn due to the amendments of independent claims 1 and 15 to incorporate limitations not found in the claims of application 16/799,368. 
Claim Rejections - 35 USC §§ 102 and 103
Applicant’s arguments, see pages 8-12 and 15-16, filed July 5, 2022, with respect to the rejection under 35 U.S.C. §§ 102 and 103 have been fully considered and are persuasive.  The rejection under 35 U.S.C. §§ 102 and 103 has been withdrawn. 
Allowable Subject Matter
Claims 1, 3-15, 18 and 20-22 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Please see the previous Office action, mailed April 6, 2022, for reasons for allowable subject matter under objected to dependent claims 2 and 17 which have now been canceled and which canceled subject matter has now been incorporated into amended independent claims 1 and 15 respectively.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY D ROBBINS whose telephone number is (571)272-7585. The examiner can normally be reached 8:30AM - 5:30PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew A. Dunn can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JERRY D ROBBINS/            Examiner, Art Unit 2859